Mr. Justioe MoIver
[concurring in the result]. This being an action on the ojficial bond of the clerk, brought by the State, the obligee in the bond, it seems to follow, necessarily, that, in order to sustain the action, some breach of the covenants which the bond was designed to secure the performance of must be established. The only breach relied upon (the other alleged breaches being confessedly barred by the statute of limitations), is the failure to pay over to the parties entitled, as ordered by the court, the money received by the clerk for them; and if, as Chancellor Harper holds in Vaughan v. Evans (1 Hill Ch., 430), the orders *53directing the clerk to pay out the money to the parties interested, “did not impose upon him the duty of seeking out the parties, wherever they might be found, and making a tender” ; and if, “according to the case of Wright v. Hamilton (2 Bail., 51), there was no default * * * till the money was demanded, and he refused to pay it”; and if, as is conceded, there was no demand during the continuance of Lake’s term of office as clerk, it seems to me that the conclusion is inevitable, that there was no breach of the condition of the bond; for, by the express terms of the bond, the obligors were only bound for the performance of the duties of the office by Lake during the time while he held the office of clerk, and hence the action on the bond cannot be maintained against any of the obligors.
Whether the parties entitled to the money which was in Lake’s hands when he went out of office, may not maintain an action against him, in the nature of an action for money had and received to their use, is another question, and does not arise in the present case. But I do not see how an action on his official bond, in which the State claims judgment for the penalty, can be maintained either against him or his sureties unless some breach of the condition of the bond has been established ; for the contract sued upon — the bond — only subjects the obligors to the penalty demanded in the event of a breach of the conditions of the bond.
I agree, therefore, with the Chief Justice, that the judgment against Lake should be reversed, and the judgment in favor of the sureties should be affirmed.